OPINION — AG — UNDER THE PRIVISIONS OF 74 O.S. 1978 Supp., 285 [74-285](46) NOTE, THE COMMITTEE, ELECTED TO MEET WITH THE SCHOOL ADMINISTRATION FOR THE PURPOSE OF DETERMINING A SALARY SCHEDULE, MUST BE A COMMITTEE ELECTED BY CLASSROOM TEACHERS SPECIFICALLY FOR THE PURPOSE OF DETERMINING A SALARY SCHEDULE PURSUANT TO MEETINGS AND CONFERENCES WITH THE SCHOOL ADMINISTRATION. ANY SELECTED COMMITTEE OF CLASSROOM TEACHERS PREVIOUSLY ELECTED OR CREATED FOR ANY OTHER PURPOSE WOULD NOT COMPLY WITH THE STATUTORY PROCEDURE. ADDITIONALLY, THE PURPOSE OF DETERMINING A SALARY SCHEDULE UNDER THIS SECTION MUST BE ONE ELECTED SOLELY BY CLASSROOM TEACHERS, THIS BEING TO THE EXCLUSION OF ELECTION PARTICIPATION BY OTHER SUPERVISORY OR MANAGERIAL EMPLOYEES OF THE DISTRICT WHO ARE NOT CLASSROOM TEACHERS. (R. THOMAS LAY)